DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
For the record, examiner wants to bring to the attention that while having current subject matter incorporated in current claims, applicant cannot claim earlier priority date of provisional application (62/284454) disclosure dated October-1-2015. Current claims are given the priority date of November-30-2016.
The entire disclosure (single page) of the provisional application (62/284454) is provided below. 

    PNG
    media_image1.png
    608
    806
    media_image1.png
    Greyscale



Therefore the priority date for instant application will be November-30-2016. 
The detailed reasons are provided in the next rejection sections.
If applicant disagrees with examiner’s assessment on adjusting the priority date to the provisional, then all the matter incorporated in the claims that is not adequately supported by the provisional application disclosure (I.E the Single page above) will be considered as admittance that such matter was common knowledge and/or already in public use.  
The claimed subject matter is therefore not described in the provisional application filed on October-1-2015. The claimed subject matter will be given a priority of the non-provisional filing date of November-30-2016.










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 32 contain the newly amended limitations (Line 2) “the activation system being controlled by a user” and (line 7) “d) an access toggle which is activated by the user that turns on the single phone number on the spare cell phone and that inactivates and turns off the single phone number on the smartphone wherein the first and second cell phones synch to store the same contact information with the single common phone number” without support from the original disclosure. Similarly amended claim 33 contain the newly amended limitations (Line 1) “method for controlling activation by a user between two physical cell phones” and (line 7) “Step 4: Activating by the user the single phone number on the spare cell phone by a toggle and contemporaneously inactivating by the user the single phone number on the smartphone wherein the controlling activation by the user triggers the first and second cell phones to synch and to store the same contact information with the single common phone number”. The Single page flyer filed (October-1-2015) as disclosure of the provisional does not adequately disclose the limitations of the amended claims.  Applicant is requested to point out in the next response the passages where the original disclosure (October-1-2015) supports such limitations and how the original disclosure reads on the limitation.
Additionally, if the new matter is not found in the current or past disclosures of the application, it will be given the priority date of the amendment. 














Affidavit or Declaration Under 37 CFR 1.132

MPEP 07-66: The Affidavit or Declaration under 37 CFR 1.132 filed 12/17/2021 is insufficient to overcome the rejection of claims 32 and 33 based upon 35 U.S.C. 102(a)(2) as set forth in the last Office action because:  Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 32 contain the newly amended limitations “the activation system being controlled by a user” and (line 7) “d) an access toggle which is activated by the user that turns on the single phone number on the spare cell phone and that inactivates and turns off the single phone number on the smartphone wherein the first and second cell phones synch to store the same contact information with the single common phone number” without support from the original disclosure. Similarly amended claim 33 contain the newly amended limitations (Line 1) “method for controlling activation by a user between two physical cell phones” and (line 7) “Step 4: Activating by the user the single phone number on the spare cell phone by a toggle and contemporaneously inactivating by the user the single phone number on the smartphone wherein the controlling activation by the user triggers the first and second cell phones to synch and to store the same contact information with the single common phone number” without support from the original disclosure dated October-1-2015 (single page flyer cited on the beginning of the office action). Applicant is requested to point out in the next response the passages where the original disclosure supports such limitations and how the original disclosure reads on the limitation.

MPEP 07-66-02: The Affidavit or Declaration under 37 CFR 1.132 filed 12/17/2021 include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. 














Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YASUMOTO (2014/0134986 A1).

As per claim 32. YASUMOTO disclosed an activation system between two physical cell phones, the activation system being controlled by a user (paragraphs.62 and 104) {A user may desire to migrate a wireless WAN communication from the mobile phone 10 (master terminal) to the PC 20 (slave terminal) (in other words, the use may desire to perform a wireless WAN communication not using the mobile phone 10, but using the PC 20). The user executes certain operations for migrating the wireless WAN communication, such as operating buttons in graphical the user interfaces (GUIs) of the mobile phone 10 and/or the PC 20} and comprising: a) a first cell phone being a smartphone (Figure. 1 Element 10, paragraph.38) {Master Terminal for example mobile phone with the ability to communicate over WAN for example GSM or LTE}; b) a second cell phone being a spare cell phone (Figure.2, element 20, paragraphs.41, 42 and 48) {Slave Terminal for 

example mobile PC, smartphone, PDA etc. with the ably to communicate over WAN for example GSM or LTE}; c) a single phone number (paragraph.4) {SIM card with an associated phone number}; d) an access toggle which is activated by the user (paragraph.62) that turns on the single phone number on the spare cell phone and that inactivates and turns off the single phone number on the smartphone wherein the first and second cell phones synch to store the same contact information with the single common phone number (paragraph.68) {The communication migrator (migration unit) 105 activate a duplicated SIM card 22 in the PC 20, and deactivates the SIM card 12 in the mobile phone 10, for disconnecting the connection between the mobile phone 10 and the wireless WAN communication base station 40 and migrating the wireless WAN communication to the PC 20. In other words, the communication migrator (migration unit) 705 initiates a wireless WAN communication between the wireless WAN communication base station 40 and the PC 20, in place of the wireless WAN communication between the mobile phone 10 and the wireless WAN communication base station 40}; and wherein the user can use the spare cell phone in place of the smartphone while not losing the ability to communicate and not losing the ability to communicate and not risking loss or damage to the smartphone. {Underlined limitation is not given any patentable weight because high risk activity usage (Mountain climbing, sky diving, water sports etc.) while in possession of a cell phone is intended use and is based on personal choice, circumstances and/or situations beyond one’s control}.


As per claim 33 an activation method for controlling activation between two physical cell phones comprising:

Step 1: Obtaining a first cell phone being a smartphone (Figure. 1 Element 10, paragraph.38) {Master Terminal for example mobile phone with the ability to communicate over WAN for example GSM or LTE};

Step 2: Obtaining a second cell phone being a spare cell phone (Figure.2, element 20, paragraphs.41, 42 and 48) {Slave Terminal fay example mobile PC, smartphone, PDA etc. with the ability to communicate over WAN for example GSM or LTE};

Step 3: Obtaining a single phone number (paragraph.4) {SIM card with an associated phone number}; and

Step 4: Activating by the user (paragraphs. 62 and 104) {A user may desire to migrate a wireless WAN communication from the mobile phone 10 (master terminal) to the PC 20 (slave terminal) (in other words, the use may desire to perform a wireless WAN communication not using the mobile phone 10, but using the PC 20). The user executes certain operations for migrating the wireless WAN communication, such as operating buttons in graphical the user interfaces (GUIs) of the mobile phone 10 and/or the PC 20}  the single phone number on the spare cell phone by a toggle and contemporaneously inactivating by the user the single phone number on the smartphone wherein the controlling activation by the user (paragraphs.62 and 104) {A user may desire to migrate a wireless WAN communication from the mobile phone 10 (master terminal) to the PC 20 (slave terminal) (in other words, the use may desire to perform a wireless WAN communication not using the mobile phone 10, but using the PC 20). The user executes certain operations for migrating the wireless WAN communication, such as operating buttons in graphical the user interfaces (GUIs) of the mobile phone 10 and/or the PC 20} triggers the first and second cell phones to synch and to store the same contact information with the single common phone number (paragraph.68) {Phone communication migrator (migration unit} 108 activate a duplicated SIM card 22 in the PG 20, and deactivates the SIM card 1i2 in the mobile phone 10, for disconnecting the connection between the mobile phone 10 and the wireless WAN communication base station 40 and migrating the wireless WAN communication to the PC 20. In other words, the communication migrator (migration unit) 105 initiates a wireless WAN communication between the wireless WAN communication base station 40 and the PC 20, in place of the wireless WAN communication between the mobile phone 10 and the wireless WAN communication base station 40} and wherein the user can use the spare cell phone in place of the smartphone while not losing the ability to communicate and not risking loss or damage to the smartphone. {Underlined limitation is not given any patentable weight because high risk activity usage (Mountain climbing, sky diving, water sports etc.) while in possession of a cell phone is intended use and is based on personal choice, circumstances and/or situations beyond one’s control}.


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 

Applicant’s argued that the text “Activating on your spare cell inactivates your smartphone and vice versa” appearing in the single page flyer dated October-1-2015 (A.K.A Provisional application) is a first person action.

As to applicant’s argument examiner disagrees with this assessment because there is no teaching that suggest that user is initiating such process. Additionally, the single page flyer dated October-1-2015 (A.K.A Provisional application) does not show how the toggle function works. In order words what entity or entities facilitate the toggle function between the two mobile phone entities? How does is toggling done by the entity or entities. The provisional disclosure (October-1-2015) is devoid of such details.

Examiner has also addressed the Affidavit or Declaration under 37 CFR 1.132 filed on 12/17/2021 in the office action above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647